       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 1 of 30




 1   Warren Postman (Bar No. 330869)                     Ashley Keller (admitted pro hac vice)
       wdp@kellerlenkner.com                               ack@kellerlenkner.com
 2   Jason Ethridge (admitted pro hac vice)              Benjamin Whiting (admitted pro hac vice)
       jason.ethridge@kellerlenkner.com                    ben.whiting@kellerlenkner.com
 3   KELLER LENKNER LLC                                  Jason A. Zweig (admitted pro hac vice)
     1300 I Street, N.W., Suite 400E                       jaz@kellerlenkner.com
 4   Washington, DC 20005                                KELLER LENKNER LLC
     (202) 918-1123                                      150 N. Riverside Plaza, Suite 4270
 5                                                       Chicago, IL 60606
                                                         (312) 741-5220
 6   Interim Counsel for the Consumer Class
 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8                                    SAN JOSE DIVISION
 9 MAXIMILIAN KLEIN, SARAH GRABERT,                   Consolidated Case No. 5:20-cv-08570-LHK
10 and RACHEL BANKS KUPCHO, on behalf
   of themselves and all others similarly situated,
11                                                    PLAINTIFFS’ OPPOSITION TO
                                                      FACEBOOK’S MOTION TO
                 Plaintiffs,                          DISQUALIFY KELLER LENKNER LLC
12
13        vs.
                                                      Hon. Lucy H. Koh
14 FACEBOOK, INC.,                                    Date: September 30, 2021
                                                      Time: 1:30 p.m.
15                                                    Courtroom: 8
                   Defendant.
16 This Document Relates To: All Actions

17
18

19
20
21
22
23
24
25
26
27
28

                     PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                        Case No. 5:20-cv-08570-LHK
          Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 2 of 30




 1                                            TABLE OF CONTENTS
      INTRODUCTION ............................................................................................................................. 1
 2
      FACTUAL BACKGROUND ........................................................................................................... 3
 3
      LEGAL STANDARDS ..................................................................................................................... 8
 4

 5        I.     Disqualification Requires A Showing That The Challenged Firm Has A Conflict, And That
                 The Conflict Will Have A Material Impact On This Proceeding. ......................................... 8
 6
          II. California’s Rules Of Professional Conduct Explicitly Permit The Use Of Ethical Screens
 7            To Prevent The Imputation Of Conflicts................................................................................ 9
 8 ARGUMENT .................................................................................................................................. 11
 9        I.     Keller Lenkner Has No Imputed Conflict. ........................................................................... 11
10             A. California Rules Allow The Use Of A Screen Here Because Mr. Pak’s Participation In
11                The Previous Facebook Case Was Not “Substantial.” ..................................................... 11

12             B. The Screen Was Timely. .................................................................................................. 16

13             C. The Notice Was Prompt. .................................................................................................. 20

14        II. Even Assuming A Conflict, No Disqualification Would Be Warranted.............................. 21
15             A. Some Adverse Impact On The Proceedings Is Required To Warrant Disqualification In
                  Every Conflicts Case. ....................................................................................................... 21
16

17             B. A Screen Can Be Used In These Circumstances To Prevent Adverse Impact. ................ 23

18 CONCLUSION ............................................................................................................................... 25

19
20
21
22
23
24
25
26
27
28
                                                                       i
                               PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                                  Case No. 5:20-cv-08570-LHK
          Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 3 of 30




 1                                                  TABLE OF AUTHORITIES
      CASES                                                                                                                  PAGE(s)
 2
      Advanced Messaging Technologies, Inc. v. EasyLink Services International Corp,
 3       913 F. Supp. 2d 900 (C.D. Cal. 2012). ............................................................................ 15, 24
 4
   Bryant v. Donahoe,
 5    No. 11-CV-10432, 2012 WL 12884904 (C.D. Cal. Oct. 10, 2012) .................................. 16, 24

 6 In re Cnty. of Los Angeles,
       223 F.3d 990 (9th Cir. 2000) ................................................................................... 3, 22, 23, 24
 7
   People ex rel. Dep’t of Corps. v. SpeeDee Oil Change Sys., Inc.,
 8     980 P.2d 371 (Cal. 1999) ........................................................................................................ 24
 9 Farhang v. Indian Inst. of Tech.,
10    08-CV-2658, 2009 WL 3459455 (N.D. Cal. Oct. 27, 2009) ................................................... 24

11 Flatt v. Superior Ct.,
      885 P.2d 950 (Cal. 1994) ........................................................................................................ 24
12
   Fremont Indem. Co. v. Fremont Gen. Corp.,
13    49 Cal. Rptr. 3d 82 (Cal. Ct. App. 2006) ................................................................................ 13
14 Guifu Li v. A Perfect Day Franchise, Inc.,
15    No. 11-CV-01189, 2011 WL 4635176 (N.D. Cal. Oct. 5, 2011) ...................................... 15, 24

16 Joseph v. City of San Jose,
      No. 19-CV-01294, 2020 WL 1031899 (N.D. Cal. Mar. 3, 2020) ............................................. 9
17
   Kane v. Chobani, Inc.,
18    No. 12-CV-02425, 2013 WL 3991107 (N.D. Cal. Aug. 2, 2013) .................................... passim
19 Kirk v. First Am. Title Ins. Co.,
      108 Cal. Rptr. 3d 620 (Cal. Ct. App. 2010) ..................................................................... passim
20
21 In re Marriage of Murchison,
       199 Cal. Rptr. 3d 800 (Cal. Ct. App. 2016) .............................................................................. 9
22
   McElroy v. Pac. Autism Ctr. for Educ.,
23     No. 14-CV-04118, 2015 WL 2251057 (N.D. Cal. May 13, 2015) (Koh, J.) ................... passim
24 Nat’l Grange of Ord. of Patrons of Husbandry v. Cal. Guild,
      250 Cal. Rptr. 3d 705 (Cal. Ct. App. 2019) ................................................................ 14, 23, 24
25
   Neal v. Health Net, Inc.,
26
      123 Cal. Rptr. 2d 202 (Cal. Ct. App. 2002) .............................................................................. 9
27
   Oaks Mgmt. Corp. v. Superior Ct.,
28    51 Cal. Rptr. 3d 561 (Cal. Ct. App. 2006) .............................................................................. 22
                                                                    ii
                             PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                                Case No. 5:20-cv-08570-LHK
          Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 4 of 30




 1 CASES (cont’d)                                                                                                               PAGE(s)
 2 S.E.C. v. King Chuen Tang,
       831 F. Supp. 2d 1130 (N.D. Cal. 2011) .................................................................................... 8
 3
   Sharp v. Next Entm’t, Inc.,
 4
       78 Cal. Rptr. 3d 37 (Cal. Ct. App. 2008) ................................................................................ 10
 5
   Silva v. TEKsystems, Inc.,
 6     No. 12-CV-05347, 2013 WL 3939500 (N.D. Cal. July 25, 2013) ........................................ 1, 2

 7 Talon Research., LLC v. Toshiba American Electronic. Components, Inc.,
      No. 11-CV-04819, 2012 WL 601811 (N.D. Cal. Feb. 23, 2012)...................................... 15, 24
 8
   Wausau Business Insurance Co. v. Diamond Contract Services, Inc.,
 9    No. 10-CV-3192, 2010 WL 11549716 (C.D. Cal. Sept. 23, 2010) ................................... 15, 24
10
   Other Authorities
11
   ABA Model Rule 1.6 ...................................................................................................................... 3
12
   California Rules of Professional Conduct Rule 1.7 ...................................................................... 17
13
   California Rules of Professional Conduct Rule 1.9 ............................................................... passim
14
   California Rules of Professional Conduct Rule 1.10 ............................................................. passim
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                                      iii
                             PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                                Case No. 5:20-cv-08570-LHK
        Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 5 of 30




 1                                            INTRODUCTION
 2          Facebook’s motion does not demonstrate that Keller Lenkner (“KL”) violated California’s
 3 Rules of Professional Conduct in any way. Much less does it make the additional showing required
 4 for disqualification: that “allowing [KL] to remain on the case will affect the outcome of the

 5 proceedings before the court.” Kane v. Chobani, Inc., No. 12-CV-02425, 2013 WL 3991107, at *14
 6 (N.D. Cal. Aug. 2, 2013) (Koh, J.). Instead, the motion (1) backtracks from representations
 7 Facebook made to the Court; (2) misleadingly cites cases decided under California’s old Rules of
 8 Professional Conduct (“Rules”), which were later amended specifically to allow the use of a screen
 9 in circumstances such as these; (3) relies on inaccurate, meritless quibbles with the timing and notice
10 of the screening procedures KL employed; and (4) obscures the fact that KL never obtained any
11 confidential information about Facebook and has absolutely no unfair advantage in this case. This
12 is precisely the sort of “tactical abuse” that has led this Court to warn that attempts
13 “to disqualify counsel are strongly disfavored.” Silva v. TEKsystems, Inc., No. 12-CV-05347, 2013
14 WL 3939500, at *2 (N.D. Cal. July 25, 2013) (Koh, J.) (internal quotation marks omitted).
15          First, after telling this Court that it was interested merely in ensuring that “some ethical walls
16 [are] put in place,” 3/18/21 Hrg. Tr. 8:2-4—a representation upon which this Court no doubt relied

17 when appointing KL to represent the User Class—Facebook has reversed course. It now insists that
18 KL must be automatically disqualified, “regardless of any effort to impose an ethical screen,” Mot.

19 to Disqualify Keller Lenkner LLC, D.E. 93 (“Mot.”) at 22, because a single junior associate once
20 had a minor role in representing Facebook for six months on a different matter at his previous firm.
21          Second, in urging this result, Facebook fails to engage with the legal standard and instead
22 relies on cases decided before California amended its Rules specifically to allow the use of a screen
23 in this situation. Under the current Rules, an ethical screen prevents imputation of a conflict to the
24 lawyer’s entire firm so long as the lawyer’s previous participation in a related matter was not
25 “substantial.” California Rules of Professional Conduct Rule 1.10 (2018). In defining “substantial
26 participation,” the Rules set forth a four-factor balancing test that turns on (1) the relevant lawyer’s
27 level of responsibility, (2) time spent on the matter, (3) extent of advice to or personal contact with
28 the client, and (4) the extent of exposure to confidential information. See id. Cmt. 1. Although
                                                     1
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 6 of 30




 1 Facebook uses vague generalities to try to paint Albert Pak as a central architect of its defense, Mr.
 2 Pak in fact played a minor role as a fourth-year associate in a sprawling matter that likely employed
 3 more than 100 outside attorneys, spanned at least four law firms, see Pak Decl. ¶¶ 7, 10, 11, and
 4 rang up untold tens—or even hundreds—of thousands of billable hours. As one of the most junior

 5 lawyers on a large team assessing legal experts, he largely reviewed documents, wrote memos,
 6 assisted more senior lawyers in coordinating expert-witness workstreams, and listened (mostly
 7 silently) on weekly status calls. Id. ¶¶ 12-15. These tasks were focused on a narrow slice of the
 8 matter, and Mr. Pak was therefore entirely uninvolved in a wide range of other aspects of the matter.
 9 Mr. Pak’s participation was not substantial under the balancing test in Rule 1.10, which means KL’s
10 screen prevented imputation of his conflict.
11          Third, Facebook’s strained attempts to manufacture a defect with the notice and timing of
12 KL’s ethical screen do not withstand scrutiny. Facebook argues KL should have erected its ethical
13 screen immediately after Mr. Pak joined the firm. But at that time, there was nothing to screen Mr.
14 Pak from: KL had not even begun evaluating the potential claims underlying this suit, and the Rules
15 do not require a screen until a firm “represent[s]” a client adverse to a lawyer’s former client. Rules
16 1.9, 1.10. At every step, KL took appropriate measures to ensure that nobody at KL ever discussed

17 the claims in this case with Mr. Pak, and KL imposed a formal firm-wide screen immediately upon
18 deciding to pursue this case. Facebook also argues that KL’s notice of the screen was too late. Once

19 again, Facebook’s position has changed since it appeared before this Court. But in any event, the
20 Rules do not specifically define what constitutes prompt notice, and the notice here was prompt in
21 light of the purpose of the Rule: Facebook has had a full opportunity to learn about the screening
22 measures KL put in place before any significant litigation has taken place in this case. Moreover,
23 Facebook does not even attempt to argue it would have requested additional screening measures if
24 it had received notice earlier.
25          Finally, a conflict alone is not a sufficient basis to justify the “strongly disfavored” remedy
26 of disqualification. Silva, 2013 WL 3939500, at *2. In every conflicts case, the party seeking
27 disqualification must show that allowing the representation to continue would “taint[] the trial.”
28 Kane, 2013 WL 3991107, at *14. And in the specific context of imputed conflicts, the case law
                                                   2
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 7 of 30




 1 makes clear that disqualification is not necessary where, as here, a screen in fact prevents
 2 confidential information from being shared. See Kirk v. First Am. Title Ins. Co., 108 Cal. Rptr. 3d
 3 620, 645-46 (Cal. Ct. App. 2010). KL’s screening measures ensured that KL never obtained
 4 Facebook’s confidential information from Mr. Pak. Mr. Pak has not worked, is not working, and

 5 will never work on this case. He has never communicated with any KL employee about the
 6 substance of this case—or his previous work for Facebook—and he never will. And Facebook has
 7 not identified a single way in which it believes the current screen is insufficient to protect its
 8 confidential information going forward.
 9          Disqualification in this circumstance would improperly elevate “hypersensitivity to ethical
10 nuances” over practical realities, Kane, 2013 WL 3991107, at *8, and allow defendants like
11 Facebook to wield empty formalisms as swords against their adversaries. The ripple effects on the
12 profession would be significant. It would “make firms . . . understandably more reluctant to hire
13 mid-career lawyers, who would find themselves cast adrift as ‘Typhoid Marys,’” and diminish
14 clients’ “choice of counsel,” “particularly in specialized areas of law.” In re Cnty. of Los Angeles,
15 223 F.3d 990, 996 (9th Cir. 2000). Facebook’s motion should be denied.
16                                     FACTUAL BACKGROUND

17          While working at Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C. (“Kellogg Hansen”),
18 a fourth-year lawyer named Albert Pak worked for about six months on “investigations that

19 preceded the filing of the complaints” against Facebook by the FTC and various state attorneys
20 general. Mot. at 3. During that time, a far more senior attorney, Mark Hansen—the “Hansen” in
21 Kellogg Hansen—served as “lead trial counsel.” Mot. at 4. Mr. Hansen and another senior partner,
22 Aaron Panner—both of whom graduated from college before Mr. Pak was born—supervised a large
23 team of partners and associates, including Mr. Pak. Pak Decl. ¶ 12.1 More broadly, Facebook was
24 represented by a multitude of lawyers from at least four law firms, a large number of whom were
25 partners, counsel, or senior associates with more responsibility than Mr. Pak. Id. ¶¶ 7, 10, 13. On
26
27      1
        Mr. Pak has discussed his prior representation of Facebook only to the extent necessary “to
28 detect and resolve conflicts of interest arising from the lawyer’s change of employment.” ABA
   Model Rule 1.6(b)(7); see also Pak Decl. ¶ 2.
                                                  3
                     PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                        Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 8 of 30




 1 the Kellogg Hansen team alone, at least ten lawyers more senior than Mr. Pak were working on the
 2 case. Id. ¶ 10. Mr. Pak primarily served as the most junior lawyer on the expert-witness team,
 3 which included multiple partners from multiple law firms. Id. ¶ 12-13. His role was to “assist Mr.
 4 Panner, primarily with coordinating various workflows.” Id. at 12. During the weekly expert-team

 5 calls, Mr. Pak “took notes” but “did not speak frequently (if at all).” Id. ¶ 13. Mr. Pak does not ever
 6 recall “speaking on a call that involved a potential testifying expert.” Id. And Mr. Pak never directly
 7 advised Facebook’s in-house lawyers—let alone the officers of the company—something “he likely
 8 would not have been permitted to do” “without supervision by a Kellogg Hansen partner.” Id. ¶ 16.
 9          Mr. Pak is now at KL, 3/18/21 Hrg. Tr. 7:24–25, where he began working on June 29, 2020.
10 Mot at 4. At that time, the Klein case did not exist yet, and KL had no concrete plans to bring a
11 lawsuit against Facebook. Postman Decl. ¶ 13. The House Judiciary Committee hearings, which
12 spurred KL and other firms more seriously to consider an antitrust case against Facebook, would
13 not occur until the end of July. Id. ¶ 5. And KL did not represent any client adverse to Facebook,
14 id. ¶ 13, which necessarily meant that the firm could not have a conflict of interest. See Rule 1.9
15 (forbidding a lawyer to “represent another person” adverse to a former client in a substantially
16 related matter). As it does for all incoming attorneys, KL asked Mr. Pak about his previous clients

17 and received a written list of them. Postman Decl. ¶ 13-14. Mr. Pak informed KL that he had
18 worked for Facebook while at Kellogg Hansen. Id. ¶ 14; Pak Decl. ¶ 19.

19          In early August, KL began analyzing the potential claims underlying this case—something
20 it does for dozens of potential claims each year. Postman Decl. ¶ 3, 5, 22. The lawyers involved
21 were Warren Postman, Ashley Keller, and Ben Whiting. Id. ¶ 6. At that time, there was no
22 indication that California rules would govern any potential representation—because the KL lawyers
23 involved were working in Illinois and Washington, D.C., and KL had not decided to file a case at
24 all, much less to file one in California. Mr. Postman instructed Mr. Keller and Mr. Whiting not to
25 discuss the potential claims with Mr. Pak, and he instructed Mr. Pak not to discuss any potential
26 claims against Facebook with anyone at the firm. Id. ¶ 15-16; Pak Decl. ¶ 20. As a result, no KL
27 lawyer ever spoke to Mr. Pak about the claims. See Pak Decl. ¶ 22; Postman Decl. ¶¶ 18, 19; Keller
28 Decl. ¶ 2; Whiting Decl. ¶ 2; Zweig Decl. ¶ 2; Ethridge Decl. ¶ 2; Heinz Decl. ¶ 2; Watson Decl.
                                                   4
                     PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                        Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 9 of 30




 1 ¶ 2; Dravillas Decl. ¶ 2; Longtin Decl. ¶ 2; Hanna Decl. ¶ 2. All files related to the investigation
 2 were stored on hard drives that Mr. Pak could not and did not access, except for one file stored on
 3 the firm’s shared cloud-storage drive, which Mr. Pak never accessed. Pak Decl. ¶ 22; Postman Decl.
 4 ¶ 15.

 5          On November 11, 2020, “it seemed likely that KL and [Quinn Emanuel] would reach an
 6 agreement to work together to file an antitrust case against Facebook.” Postman Decl. ¶ 17. Up to
 7 this point, KL had not begun drafting a complaint, had not entered into any co-counsel arrangements,
 8 and had not been retained by a client adverse to Facebook. See id. ¶¶ 16-17. That same day, KL
 9 put in place a formal ethical screen. The firm’s Managing Partner sent a firm-wide “high priority”
10 email announcing that Mr. Pak had been screened from the potential antitrust case the firm was
11 considering against Facebook. Postman Decl. ¶ 17; Pak Decl. ¶ 21. During a quarterly all‐firm
12 meeting conducted via Zoom on December 4, 2020, all attorneys and staff were reminded of this
13 (and other) ethical screens in place at the firm. Postman Decl. ¶ 17. Since then, the main KL
14 “intranet” page for attorneys and staff has noted this ethical screen, reminding all employees to abide
15 by it. Id. And as part of their onboarding process, all attorneys and staff who join KL are informed
16 of this and other ethical screens at the firm. Id.

17          Plaintiffs Maximilian Klein and Sarah Grabert did not retain KL until December 3, 2020,
18 three weeks after the formal, firm-wide screen was imposed. See Postman Decl. ¶ 11. For months,

19 the litigation was almost entirely procedural. Mr. Postman and colleagues entered appearances near
20 the end of December. See D.E. 20, 28, 29, and 30. In February, the various cases were consolidated.
21 See D.E. 47, 50. And on March 5, 2021, various law firms filed motions for appointment as lead
22 counsel. See D.E. 55, 56, 57, 58, 59.
23          In its response to those motions, Facebook noted KL’s “representation of [plaintiffs] in the
24 multi-state antitrust case against Google” and asked the Court to “closely manage information flow
25 and access to confidential and strategic information.” Defendant Facebook, Inc.’s Response to
26 Plaintiffs’ Motions to Appoint Interim Lead Counsel, D.E. 60. at 1-2. At the hearing on March 18,
27 the Court began by asking counsel for Facebook, Ms. Mehta, to “elaborate” on the information-flow
28 issue Facebook had raised. 3/18/21 Hrg. Tr. 7:7-9. After Ms. Mehta suggested that the Court needed
                                                   5
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 10 of 30




 1 “to ensure that we don’t have inappropriate cross-pollination of information across different cases,”
 2 the Court asked her: “Would you please be more specific? What are the conflicts that you see?” Id.
 3 7:18–22. In response, Ms. Mehta told the Court that “there [are] actually members of the Keller
 4 Lenkner firm that used to represent Facebook at . . . Kellogg Hansen.” Id. 7:25–8:2. The Court

 5 followed up: “So the former Kellogg Hansen lawyers who are now at [KL], what did they represent
 6 Facebook in? Antitrust cases or something else?” Id. 9:2–4. Ms. Mehta responded that she “they
 7 worked on antitrust related issues.” Id. 9:5–7. Ms. Mehta later clarified—at the request of the
 8 Court—that only one KL lawyer (not multiple lawyers) had previously performed work for
 9 Facebook. Id. 9:19.
10          At no point did Facebook state that this purported conflict would be imputed regardless of
11 an ethical screen. Quite the opposite: Ms. Mehta told the Court that a screen would be sufficient:
12 that “there needs to be some ethical walls put in place, and [that she] believe[d] there has been work
13 that has been done to try to accommodate that.” Id. 8:2–4. And she told the Court that “we’re not
14 suggesting that there’s any particular conflict that we’re aware of.” Id. 8:9–10. Ms. Mehta later
15 reiterated the point, stating that “there is a provision in place that requires there to be an ethical wall
16 and certain certifications provided to Facebook.” Id. 9:8–10. She told the Court that “Facebook has

17 not yet received that certification” and said she “hope[d] that [Facebook] would be receiving it
18 promptly and that all appropriate steps would be taken.” Id. 9:11–13.

19          Turning to Mr. Postman, the Court asked whether Mr. Pak was “working on this case” at
20 KL, and Mr. Postman confirmed that he was not. Id. 9:20–25. Mr. Postman stated that “the associate
21 in question is I believe a fourth or fifth year lawyer who to our understanding worked on antitrust
22 matters for Facebook for several months, less than a year.” Id. 10:1–3. Mr. Postman again
23 confirmed that Mr. Pak “has never had any involvement in this case,” stated that KL had “robust
24 screens in place,” and said he would be “happy to provide details of that to Facebook.” Id. 10:5–7.
25          Mr. Postman also said that Mr. Pak had been screened “upon his arrival at the firm,” id. 10:4,
26 when in fact KL formally screened Mr. Pak when it resolved to pursue this case. Postman Decl.
27 ¶ 17. Although Facebook insists there was something nefarious about this slip of the tongue, Mr.
28 Postman simply misspoke. Id. ¶ 19. When Mr. Pak arrive at the firm, there was no conflicting
                                                     6
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 11 of 30




 1 representation from which to screen Mr. Pak. Id. And Facebook had not flagged this potential issue
 2 in its briefing, so Mr. Postman had not reviewed the exact sequence of events, which occurred
 3 months before. In response, the Court said “All right. Thank you. Okay.” 3/18/21 Hrg. Tr. 10:8.
 4          The Court appointed Mr. Postman to represent the User Class. The next day, KL provided

 5 Facebook with more details about the nature of the screen. See Mot. Ex. A, D.E. 93-3. KL specified
 6 the precise timing of the screen, as well as the steps it had taken to ensure the screen was effective.
 7 Id. at 1. KL also stated that “[i]f [Facebook] would like to discuss or [has] further questions about
 8 these procedures, please let us know and we will respond promptly.” Id.
 9          Eleven days later, Facebook responded. See Mot. Ex. B, D.E. 93-4. Just as at the hearing,
10 Facebook never suggested that a screen could not prevent imputation of the potential conflict or that
11 the information KL provided about the screen was untimely. Again, quite the opposite: Facebook
12 stated that it “appreciate[d] [KL’s] commitment to honor screening procedures for the duration of
13 the Klein case.” Id. at 1 (emphasis added). And Facebook noted the “need for a robust screen that
14 fully complies with all applicable ethical standards.” Id. (emphasis added). Facebook went on to
15 ask a number of detailed questions concerning the “adequacy of the screen,” id., which KL promptly
16 answered. See Mot. Ex. C, D.E. 93-5.

17          In particular, KL told Facebook:
18      •   That “Mr. Pak’s first day at Keller Lenkner was June 29, 2020”;
19      •   That “Mr. Pak disclosed his representation of Facebook and other former clients to [Mr.
20          Postman] verbally on June 30, 2020,” and that “Keller Lenkner obtained a conflicts list from
            Mr. Pak and performed a conflicts check” the next day;
21
        •   That at this time—and prior to November 11, 2020—the firm had not (i) “decided to initiate
22          a case against Facebook,” (ii) “affiliated with co‐counsel,” (iii) “beg[u]n drafting a
            complaint,” or been (iv) “retained by a client”;
23
        •   That when the firm was “consider[ing] the potential matter against Facebook,” “[Mr.
24
            Postman] instructed the small number of lawyers with whom [he] discussed the matter not
25          to discuss the potential action or claims with Mr. Pak, and . . . instructed Mr. Pak not to
            discuss any potential action or claims against Facebook with anyone at the firm”;
26
        •   That during that time period, “materials regarding potential claims were contained in emails
27          between Ashley Keller, Ben Whiting, and [Mr. Postman], and were stored locally on our
            hard drives, none of which could be accessed by Mr. Pak”;
28
                                                   7
                     PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                        Case No. 5:20-cv-08570-LHK
        Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 12 of 30




 1       •   That records confirmed Mr. Pak had never accessed the “single file relating to this case [that]
             was saved on [KL’s] cloud‐based document management system”; and
 2
         •   That no “attorney or staff member has ever discussed the substance of the claims with Mr.
 3
             Pak.” Mot. Ex. C, D.E. 93-5 at 2.
 4           KL heard nothing from Facebook for almost a month. Then, on May 4, 2021, Facebook

 5 demanded that KL withdraw from this case within two days. Mot. Ex. D., D.E. 93-6 at 1. After
 6 previously telling KL and this Court that “there needs to be some ethical walls put in place” and that
 7 “there is a provision in place that requires there to be an ethical wall,” 3/18/21 Hrg. Tr. 8:2–4, 9:8–
 8 9, Facebook insisted for the first time that no ethical screen could prevent imputation of the conflict,
 9 because (in Facebook’s view) “Mr. Pak ‘substantially participate[d]’ in [a] related matter.” D.E.
10 93-6 at 2 (citing Rule 1.10(a)(2)(i)). Facebook also asserted that KL had not put a screen in place
11 soon enough and had not given proper notice under the Rules. Id.
12           KL responded the next day. KL noted that “California specifically amended its Rules of
13 Professional Conduct in 2018 to allow law firms to use an ethical screen to avoid imputation of
14 conflicts by lateral lawyers.” Mot. Ex. E, D.E. 93-7 at 1. KL was confident that Mr. Pak—a junior
15 associate with a narrow role on a massive team—did not “substantially participate” on the previous
16 matter as that term is used in the amended Rule. Nonetheless, only Facebook knows exactly how

17 many lawyers worked on the matter, their seniority levels, the tasks performed, and the number of
18 hours billed. KL therefore asked several basic questions about the investigations, none of which

19 implicated privilege. Id. KL wanted to give Facebook an opportunity to show that, contrary to KL’s
20 understanding, “Mr. Pak’s role in the FTC and State Attorneys General investigations was so central
21 and extensive as to preclude the use of [an ethical] screen.” Id. Tellingly, Facebook refused to
22 answer all of KL’s questions except one—the number of hours Mr. Pak had billed—citing its view
23 that whether Mr. Pak’s “participation was ‘substantial[]’ . . . has nothing to do with” KL’s questions
24 regarding the size of the matter and number of attorneys involved. See Mot. Ex. F, D.E. 93-8 at 1.
25                                         LEGAL STANDARDS

26 I.        Disqualification Requires A Showing That The Challenged Firm Has A Conflict, And
             That The Conflict Will Have A Material Impact On This Proceeding.
27           “Federal courts in California look to [California] law to decide motions to disqualify.”

28 S.E.C. v. King Chuen Tang, 831 F. Supp. 2d 1130, 1141 (N.D. Cal. 2011). Under California law, a
                                                    8
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 13 of 30




 1 Court must first assess whether an ethics Rule has been violated. Absent such a violation, there is
 2 no basis for disqualifications. Neal v. Health Net, Inc., 123 Cal. Rptr. 2d 202, 217 (Cal. Ct. App.
 3 2002) (“Because there was no violation of [the relevant rule], disqualification . . . was not legally
 4 authorized.”). But even a “violation of [the Rules] does not necessarily compel disqualification.”

 5 In re Marriage of Murchison, 199 Cal. Rptr. 3d 800, 804 (Cal. Ct. App. 2016)). Disqualification is
 6 appropriate only if the Court also determines that the violation “will affect the outcome of the
 7 proceedings before the court.” Kirk, 183 Cal. Rptr. at 650. Thus, as Facebook concedes, deciding
 8 this motion requires a two-step analysis: (1) determining whether a conflict exists and (2)
 9 determining whether any conflict would have a material impact on the proceedings. See Mot. at 20
10 (acknowledging that, in addition to finding a conflict, the Court must “determine whether it is
11 appropriate to order disqualification”).
12          The second step of this analysis is significant because “[d]isqualification of counsel” is a
13 “drastic remedy,” Joseph v. City of San Jose, No. 19-CV-01294, 2020 WL 1031899, at *7 (N.D.
14 Cal. Mar. 3, 2020) (Koh, J.) (citation omitted)—one that “should not be taken simply out of
15 hypersensitivity to ethical nuances or the appearance of impropriety,” Kane, 2013 WL 3991107, at
16 *8 (internal quotation marks omitted). Unless the trial will be “taint[ed],” there is no reason to order

17 disqualification even if the court determines that a Rule was violated. McElroy v. Pac. Autism Ctr.
18 for Educ., No. 14-CV-04118, 2015 WL 2251057, at *3 (N.D. Cal. May 13, 2015) (Koh, J.).

19 II.      California’s Rules Of Professional Conduct Explicitly Permit The Use Of Ethical
20          Screens To Prevent The Imputation Of Conflicts.

21          California’s Rules of Professional Conduct prohibit an attorney from representing a client

22 where it would produce a conflict of interest with a former client. See Rule 1.9 (“A lawyer who has
23 formerly represented a client in a matter shall not thereafter represent another person [with interests
24 adverse to the former client] in the same or a substantially related matter.”). Independently, Rule
25 1.6 imposes a strict duty of confidentiality that prohibits an attorney from divulging confidential
26 client information independently of any conflict. But the Rules go one step further and impose an
27 additional, prophylactic measure to protect client confidences: when lawyers work together in the
28
                                                    9
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 14 of 30




 1 same firm, “none of them shall knowingly represent a client when any one of them practicing alone
 2 would be prohibited from doing so by rules 1.7 or 1.9.” Rule 1.10(a).
 3          For many years, California’s Rules had no provisions allowing the use of an ethical screen
 4 to prevent the imputation of a conflict based on work performed by a lateral lawyer at his or her

 5 prior firm. See Sharp v. Next Entm’t, Inc., 78 Cal. Rptr. 3d 37, 59 n.11 (Cal. Ct. App. 2008) (“[In
 6 2008], in the context of private law firms, there [was] no definitive California authority authorizing
 7 ethical walls.”); Baldwin Decl. ¶ 17. Rather, the conflicts of a lawyer who joined a new firm were
 8 automatically imputed to the new firm regardless of any screen. See Kirk, 108 Cal. Rptr. 3d at 637–
 9 38. That changed in November 2018. After substantial debate, the Second Commission for the
10 Revision of the Rules of Professional Conduct proposed, and the California Supreme Court enacted,
11 a new rule governing the imputation of conflicts.           See Executive Summary, New Rule of
12 Professional Conduct 1.10 (“Ex. Summ.”) at 1–4 (discussing the history of the Rule change). Under
13 the new rule, one lawyer’s conflict is not imputed to the entire firm so long as “the prohibited lawyer
14 is timely screened from any participation in the matter and is apportioned no part of the fee
15 therefrom,” “written notice is promptly given to any affected former client to enable the former
16 client to ascertain compliance,” and the prohibited lawyer did not “substantially participate in the

17 same or a substantially related matter.” Rule 1.10(a)(2).
18          The Comments to the Rules identify four factors that should be considered “[i]n determining

19 whether a prohibited lawyer’s previous[] participation was substantial”: “[1] the lawyer’s level of
20 responsibility in the prior matter, [2] the duration of the lawyer’s participation, [3] the extent to
21 which the lawyer advised or had personal contact with the former client, and [4] the extent to which
22 the lawyer was exposed to confidential information of the former client likely to be material in the
23 current matter.” Id. Cmt. 1. By inviting courts to consider “the extent” to which the factors are true,
24 the comment makes clear that the inquiry is necessarily relative—i.e., the Rules assume that the
25 lawyer might have had some responsibility, participated for some time, had some client contact, and
26 been exposed to some confidential information. The question is to what extent, and whether it was
27 “substantial,” a “material matter of clear and weighty importance.” Rule 1.0.1(l).
28
                                                   10
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
        Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 15 of 30




 1          The Executive Summary to the Rules on which Facebook relies, see Mot. at iv, 10, 14,
 2 underscores the distinction between the “principal lawyer” on a related case (who cannot be
 3 screened) and lawyers with a more minor role (who can be). In enacting this regime, California
 4 took an intermediate step between the model ABA rules—which would “permit the principal lawyer

 5 in the same matter to be screened”—and the prior Rules, which did not contemplate screening. Ex.
 6 Summ. at 1, 3 and n.3. California’s middle ground allows for a “limited screen,” applicable to a
 7 lawyer who was not “‘substantially involved,’ did not have a ‘substantial role,’ did not have
 8 ‘primary responsibility,’ etc., in the former client’s matter.” Id. at 3 and n. 4 (emphasis added).
 9                                              ARGUMENT
10          Facebook’s motion fails at both steps of the disqualification analysis. Facebook cannot show

11 that KL has any imputed conflict. And Facebook’s motion has not shown how such a conflict could
12 have a material impact on this proceeding in light of the precautions KL took—both before and after
13 imposing a formal screen—to protect Facebook’s confidential information.
14 I.       Keller Lenkner Has No Imputed Conflict.

15          A.   California Rules Allow The Use Of A Screen Here Because Mr. Pak’s
                 Participation In The Previous Facebook Case Was Not “Substantial.”
16          As detailed above, “substantial participation” turns on four factors: level of responsibility,
17 duration of the lawyer’s participation, extent of client interaction, and extent of confidential
18 information. Rule 1.10 Cmt. 1. Although the inquiry is necessarily relative—because courts must

19 consider “the extent” to which a certain factor is true—it is unclear is whether the factors are to be
20 judged against the matter overall, or rather against other lawyers’ involvement on the matter. Either
21 way, however, the factors produce a clear answer here: the first, third, and fourth factors cut
22 decisively against a finding of substantial participation, and the second factor is neutral.
23
24
25
26
27
28
                                                   11
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 16 of 30




 1          1. Mr. Pak’s Participation Was Not Substantial Under The Relevant Factors.
 2          The first factor—level of responsibility—tips strongly against a finding of substantial
 3 participation. Judged against the matter overall, Mr. Pak had minimal responsibility over just a
 4 small sliver of it. On a matter so large as to require an organizational chart just to keep track of the

 5 partners involved, Pak Decl. ¶ 11, Mr. Pak spent most of his time as a young associate on a single
 6 sub-team responsible for experts. Even there, he was the most junior lawyer. Id. 12–13. His role
 7 was one of basic “coordinat[ion],” not grand strategy or even substantive tactics. Id. ¶ 12. Not only
 8 did Mr. Pak not have any responsibility over what other teams were doing, but in many instances,
 9 he was not even aware of what they were doing. Id. ¶ 11. The same result holds when level of
10 responsibility is judged against other attorneys working on the case. Among the army of senior
11 lawyers representing Facebook, Mr. Pak’s level of responsibility was obviously minor. On weekly
12 calls for that sub-team, he spoke rarely, if ever—naturally deferring to the multiple partners,
13 counsels, and senior associates from his and other firms. Id. ¶ 13. Even among the Kellogg Hansen
14 contingent, he was at least three levels down in the hierarchy—supporting Mr. Panner who in turn
15 supported Mr. Hansen—and there were at least ten more senior lawyers from that firm alone. Id.
16 ¶¶ 10, 12. Facebook makes no direct attempt to address this factor, implicitly conceding that it cuts

17 against a finding of substantial participation.
18          The second factor—duration of participation—is neutral. Mr. Pak worked on the matter in

19 question for 800 hours over six months. Although that amount of work is not de minimis, it is also
20 not extensive relative to the matter overall or to other attorneys working on it. Mr. Pak began
21 working on the matter long after it began and left long before the end. Id. ¶¶ 7–9. When measured
22 against the timeline one would expect for a matter of this kind, six months is relatively short. And
23 Mr. Pak likely spent far less time on the matter than the other associates working on it, billing 800
24 of his typical 3,000 annual hours to the matter, id. ¶¶ 10, 17. Accordingly, this factor does not cut
25 strongly in either direction.
26          The third factor—“the extent to which the lawyer advised or had personal contact with the
27 former client”—tilts sharply against Facebook’s position. The most Facebook can come up with is
28 that Mr. Pak “participated” in “meetings” “in which Facebook’s in-house counsel participated” and
                                                     12
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 17 of 30




 1 thereby “interacted” with the client. Panner Decl., D.E. 93-1, ¶ 7. That is carefully parsed language
 2 designed to inflate Mr. Pak’s interactions. In reality, Mr. Pak watched Mr. Panner interview a single
 3 Facebook employee and listened in on weekly update calls. Pak Decl. ¶ 13. Mr. Pak spoke rarely
 4 during these discussions. Id. He never gave direct advice to the client “and likely would not have

 5 been permitted to do so without supervision by a Kellogg Hansen partner.” Id. ¶ 16. Facebook does
 6 not suggest that the in-house lawyers on these calls were particularly senior. And Facebook never
 7 suggests that Mr. Pak ever spoke with an officer of the company. Again, Facebook makes no attempt
 8 to argue that Mr. Pak’s client interaction was greater than any other lawyers on the matter or
 9 constituted some material portion of the enormous amount of client contacts that this matter entailed.
10 This factor cuts strongly against a finding of substantial participation.
11          The fourth factor—“the extent to which the lawyer was exposed to confidential
12 information”—again tips against a finding of substantial participation. Rule 1.10 Cmt. 1. To be
13 sure, Mr. Pak presumably received some confidential information in the course of assisting with
14 experts, reviewing documents relevant to experts, listening in on standing calls, and receiving
15 emails, “a large portion of which were administrative, ministerial, or otherwise process-focused.”
16 Pak Decl. ¶ 15. But judged against the matter overall, Mr. Pak was again privy to just a small sliver

17 of it. As a member of the expert-witness team, he had no visibility into the confidential information
18 obtained by most of the 100+ lawyers working on the case, given that he does not even know what

19 many of them were working on. Judged against other lawyers, the result is the same: Facebook does
20 not even attempt to argue that Mr. Pak’s exposure to confidential information was more extensive
21 than any other lawyers who happened to work on the matter.
22          Instead of analyzing “the extent to which” Mr. Pak was exposed to confidential information,
23 Facebook attacks a straw man: it rests on the fact that Mr. Pak received some confidential
24 information. See, e.g., Mot. at 4 (“As a result of this significant involvement while at Kellogg
25 Hansen, Mr. Pak learned Facebook’s confidential and privileged information.”). But the test for
26 “substantial participation” does not turn on whether the lawyer in question obtained confidential
27 information. That question addresses the threshold issue of whether two matters are “substantially
28 related.” See Fremont Indem. Co. v. Fremont Gen. Corp., 49 Cal. Rptr. 3d 82, 93 (Cal. Ct. App.
                                                   13
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 18 of 30




 1 2006) (matters are substantially related “only if the issues are sufficiently similar to support a
 2 reasonable inference that the attorney . . . was likely to have obtained confidential information
 3 material to the current representation”); Nat’l Grange of Ord. of Patrons of Husbandry v. Cal. Guild,
 4 250 Cal. Rptr. 3d 705, 713 (Cal. Ct. App. 2019) (holding that when courts find a substantial

 5 relationship, they must “conclusively presume that the attorney possesses confidential information
 6 adverse to the former client”). Indeed, the entire point of an ethical screen is to prophylactically
 7 protect confidential information. If the lawyer did not have such information, there would be no
 8 conflict at all and no need for the screen. And the entire point of the 2018 amendments was to allow
 9 a screen to prevent imputation of a conflict even when a lawyer possesses confidential information.
10 See Baldwin Decl. ¶ 17 (“Prior to the enactment of Rule 1.10, which became effective November 1,
11 2018, California professional rules did not contain any provisions allowing ethical screens.”). If
12 Facebook’s approach were correct, then the fourth factor would cut against the availability of a
13 screen in every case and could never make a difference in determining substantial participation.
14          In sum, three of the factors cut against a finding of substantial participation, one is neutral,
15 and none cuts in favor of such a finding. Although Mr. Pak no doubt “did excellent work on the
16 Facebook matter,” he was a junior associate being “supervised” by senior partners. Panner Decl.,

17 D.E. 93-1, ¶ 4. Everyone knows he was not the “principal lawyer” with “primary responsibility” on
18 the case. Ex. Summ. at 1, 3. Facebook’s initial response to this Court’s questioning was consistent

19 with this fact, as was its position 11 days later when it noted “the importance of and need for a robust
20 screen.” Mot. Ex. B, D.E. 93-4, at 1. Since then, Facebook has apparently determined there is some
21 tactical advantage to seeking to disqualify KL. But Facebook’s platitudinous descriptions of a
22 fourth-year associate’s work cannot obscure the straightforward conclusion that Mr. Pak’s role does
23 not constitute substantial participation under the four factors above.
24          2. The Cases Facebook Relies Upon Do Not Discuss Substantial Participation.
25          Facebook’s motion recites the above standard but fails to address each factor in any detail,
26 instead relying on case law. Specifically, the motion includes a paragraph describing “the work Mr.
27 Pak performed for Facebook” and claims that California courts “have found disqualifying conflicts
28 based on far less.” Mot. at 15-16. Facebook then describes in detail cases in which motions to
                                                    14
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 19 of 30




 1 disqualify counsel were granted, concluding that, “[b]ecause the first of Rule 1.10(a)(2)’s
 2 requirements [i.e., that “the prohibited lawyer did not substantially participate” in the prior matter]
 3 is not satisfied, the exception [allowing for an ethical screen] does not apply here.” Mot. at 16–17.
 4          Facebook’s invocation of these cases is stunningly misleading. Each was decided before the

 5 Rules were amended expressly to allow a screen to prevent the imputation of conflicts. And none
 6 addresses whether a lawyer’s work amounted to “substantial participation” so as to preclude the use
 7 of a screen. In Wausau Business Insurance Co. v. Diamond Contract Services, Inc., No. 10-CV-
 8 3192, 2010 WL 11549716, at *6 (C.D. Cal. Sept. 23, 2010), the court disqualified a firm because it
 9 had not actually put in place an effective screen.2 Rather, the conflicted attorney himself “took at
10 least two depositions and prepared and opposed dispositive motions” in a related matter adverse to
11 the former client. Id. The court never mentioned or addressed whether the attorney’s work on the
12 previous case amounted to “substantial participation.” In Advanced Messaging Technologies, Inc.
13 v. EasyLink Services International Corp, the court disqualified a firm because it imposed a screen
14 eight months after the conflict arose. 913 F. Supp. 2d 900, 911-12 (C.D. Cal. 2012). Again, the
15 court never mentioned “substantial participation.” In Talon Research., LLC v. Toshiba American
16 Electronic. Components, Inc., No. 11-CV-04819, 2012 WL 601811 (N.D. Cal. Feb. 23, 2012), the

17 Court addressed only the question of whether two matters were “substantially related.” No screen
18 was ever put in place, so after the court found the matters to be substantially related, it disqualified

19 counsel without discussing screening, let alone addressing “substantial participation.” See id. at *7.
20 Facebook’s remaining examples of disqualification do not even deal with imputed conflicts at all,
21 much less whether past work constitutes “substantial participation” such that a screen cannot prevent
22 imputation. See Guifu Li v. A Perfect Day Franchise, Inc., No. 11-CV-01189, 2011 WL 4635176,
23 at *4–6 (N.D. Cal. Oct. 5, 2011) (Koh, J.) (disqualifying attorney who counseled an employer about
24 employment issues and then himself represented an employee in a substantially related case against
25
26
       2
         The Court did not address the screen for the purpose of determining whether the Rules had
27 been complied with. (Again, because the Rules did not allow screens.) Rather, the absence of a
28 screen was relevant to the second step of the analysis: assuming a conflict, did a screen eliminate
   the need for disqualification. See Wausau, 2010 WL 11549716, at *6; infra at Section II.B.
                                                  15
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 20 of 30




 1 the employer); Bryant v. Donahoe, No. 11-CV-10432, 2012 WL 12884904, at *2 (C.D. Cal. Oct.
 2 10, 2012) (disqualifying attorney who obtained confidential information in a prior representation
 3 that the same attorney used in a later, substantially related representation).
 4          The pre-2018 cases that Facebook cites cannot possibly inform whether Mr. Pak’s

 5 involvement in the prior matter constituted “substantial participation,” as that concept did not exist
 6 under the old rules. Facebook’s argument is therefore “premised upon a rule which no longer
 7 exists.” McElroy, 2015 WL 2251057, at *4-5 (rejecting invocation of cases applying an outdated
 8 Rule of Professional Conduct). Facebook focuses on inapposite case law because a straightforward
 9 application of the factors shows that Mr. Pak’s work did not constitute “substantial participation.”
10          Admittedly, the California rules do not go as far as the model ABA rules in permitting
11 screening. Unlike in other jurisdictions, KL could not have used a screen to avoid conflict in
12 California if Mr. Hansen had joined the firm after quarterbacking Facebook’s defense at Kellogg
13 Hansen. But if the 2018 Amendments did anything, they allowed a screen to be used to prevent the
14 imputation of conflicts based on the work of a junior lawyer with only a supporting role in a case.
15 Facebook was right when it previously told this Court that a screen could avoid any conflict here.
16 Facebook’s revised position is incorrect.

17          B.    The Screen Was Timely.
18          Facebook falls back to arguing that the screen here was “untimely.” Mot. at 17. The

19 attorneys participating in KL’s initial investigation were instructed not to discuss the potential case
20 with Mr. Pak, and a formal, firmwide screen was imposed on November 11, 2020, as soon as KL
21 thought it was reasonably likely that it would pursue a case. Nonetheless, Facebook says that a
22 firmwide screen should have begun on June 30—the day Mr. Pak disclosed his prior Facebook work,
23 id. at 18—even though KL represented no client adverse to Facebook at that time (and was not even
24 considering doing so).
25          Facebook’s position ignores the plain text of the applicable rules. Rule 1.9 provides that
26 “[a] lawyer who has formerly represented a client in a matter shall not thereafter represent another
27 person [with interests adverse to the former client] in the same or a substantially related matter.”
28 Rule 1.9(a) (emphasis added). And Rule 1.10 provides that no lawyer in a firm may “knowingly
                                                   16
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 21 of 30




 1 represent a client when any one of them practicing alone would be prohibited from doing so by
 2 [Rule 1.9]” unless a screen is employed. Rule 1.10(a). On June 30—the day KL learned of Mr.
 3 Pak’s previous involvement with Facebook—KL did not “represent a client” or “person” adverse to
 4 Facebook, and there could accordingly be no conflict between clients. Rule 1.9(a); Rule 1.10(a);

 5 see Kirk, 108 Cal. Rptr. 3d at 645 (stating that a screen is required when “the conflict first arises”);
 6 McElroy, 2015 WL 2251057, at *5 (“[O]nly attorney-client relationships may give rise to conflicts
 7 of interest under the Rules of Professional Conduct governing attorneys.”).
 8           In response, Facebook notes that a “matter” is defined by Rule 1.7(e) to include “an
 9 ‘investigation . . . that is focused on the interests of . . . a discrete and identifiable class of persons.’”
10 Mot. at 18 (citing Rule 1.7(e)). But Facebook fails to note that Rule 1.7 applies only when a lawyer
11 “represent[s] a client [and] the representation is directly adverse to another client in the same or a
12 separate matter.” Rule 1.7(a). Rule 1.7 thus uses the term “matter” to refer to an investigation for
13 a client. On June 30, KL did not “represent” anyone in connection with any matter related to
14 Facebook—“investigation” or otherwise. Rule 1.9(a); Rule 1.10(a). The fact that an “investigation”
15 for a client is a “matter” that can produce a conflict does nothing to help Facebook, because KL was
16 not “representing” a client adverse to Facebook at the time.

17           Requiring a screen at the commencement of a representation is also the only approach that
18 would be practically workable. KL is always considering “dozens of potential cases that [it] might

19 pursue.” Mot. Ex. C, D.E. 93-5 at 3; Postman Decl. ¶ 22. And lawyers at defense-side firms such
20 as WilmerHale regularly consider new clients they might pitch for work on a “potential” matter.
21 What standards would possibly govern a rule requiring a screen prior to taking on a matter adverse
22 to a former client? Is it enough that an attorney is talking about a potential case? Thinking about a
23 potential case? Reading the legal news? And what sort of notice of a screen could be given? That
24 the firm walled off an attorney because it was thinking about suing one of that attorney’s former
25 clients from another law firm for some undefined misconduct, even though an actual complaint
26 might never be filed? These questions have hundreds of permutations with no workable answers.
27           Facebook’s approach would also be unworkable because firms would not know which
28 jurisdiction’s rules to apply. Facebook wants to apply California Rules to govern lawyers working
                                                      17
                       PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                          Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 22 of 30




 1 in Illinois and Washington, D.C. at a time when they had not decided to take on a case, let alone
 2 thought through where it would be litigated. Because the applicable conflict rules often vary based
 3 on where a case is filed, that is obviously unworkable. For example, many states (and the Model
 4 ABA rules) permit the use of a screen to wall off the primary lawyer who worked on a previous

 5 related case. But if California rules apply everywhere, based on the mere possibility that a case
 6 might be filed in California, a firm employing such a lawyer could never even consider a potential
 7 case even if it ended up filing in another state. Finally, a rule requiring screens before merely
 8 considering a case would render the screens so numerous as to be meaningless—and likely ignored.
 9 A firm of WilmerHale’s size would have to send a firm-wide screening notices numerous times each
10 day. That is why the Rules are pegged to “representat[ion]” in a case, Rule 1.10(a)—a bright-line
11 rule that can easily be followed. See McElroy, 2015 WL 2251057, at *3 (“[W]ith regard to the
12 ethical boundaries of an attorney’s conduct, a bright line test is essential.”).
13          Facebook attempts to distract from the plain meaning of the Rules by invoking a bogeyman:
14 that following the actual text would “allow[] a client’s former lawyer to provide information [to his
15 new firm] up until the moment his new firm formally decides to file a complaint.” Mot. at 18. That
16 is obviously not true. A lawyer is never entitled to divulge his client’s confidential information.

17 Rule 1.6(a) (“A lawyer shall not reveal information protected from disclosure by [the Rules] unless
18 the client gives informed consent, or the disclosure is [necessary to prevent physical harm or a

19 crime].”). And KL and Mr. Pak took measures from the moment he joined the firm to guard against
20 any inadvertent disclosure of confidential information. See Postman Decl. ¶ 14-15; Pak Decl. ¶ 19-
21 20; Keller Decl. ¶ 2; Whiting Decl. ¶ 2. The relevant question is not when a lawyer may breach his
22 client’s confidences—the answer to that question is “never”—but rather when to impose the
23 additional, purely prophylactic measure of imputing conflicts to an entire firm. Commencement of
24 a representation provides an intuitive, bright-line trigger for the obligation to impose a screen.
25 Before that point, the Rules rely on the general prohibition on sharing a client’s secrets, a prohibition
26 that is always in force, and that Facebook does not even attempt to argue was violated here.
27          To the extent Facebook asks this Court to ignore the plain requirements of Rule 1.10 and
28 impose a screening requirement before any conflict arises, KL’s conduct here was still appropriate.
                                                    18
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 23 of 30




 1 KL imposed targeted measures to protect against any disclosure of confidential information as soon
 2 as KL attorneys began their preliminary investigation of the case—the investigating attorneys and
 3 Mr. Pak were instructed not to discuss the potential case and relevant files were stored where Mr.
 4 Pak could not and did not access them. Postman Decl. ¶ 15; Pak Decl. ¶ 20. Those measures were

 5 proportionate and reasonable, given that KL had not even decided to pursue a case, let alone taken
 6 on a representation that would produce a conflict. Hence there is no question that the formal screen
 7 was “timely” under the Rules, and that KL safeguarded Facebook’s confidential information even
 8 before the formal screen was put in place. Rule 1.10(a); Kirk, 108 Cal. Rptr. 3d at n.31.
 9          Displeased with the chronology, Facebook accuses KL of misrepresenting it. Mot. at 6 (“Mr.
10 Postman’s story then shifted again”); id. at 7 (suggesting Mr. Postman “further walk[ed] back his
11 earlier statements”); id. (“revised chronology”); id. at 18 (“shifting representations”). In Facebook’s
12 view, because Mr. Postman said Mr. Pak was screened “upon his arrival at the firm” and said that
13 “[w]e’ve spent months and years thinking” about the “nitty gritty” of the case, the screen was not
14 put in place at the proper time for nefarious reasons. Id. at 5 (quoting the 3/18/21 Hrg. Tr.).
15          Although Facebook tries to manufacture some impropriety, it can identify nothing but a
16 single, imprecise statement with no material significance. As explained above, Mr. Postman

17 misspoke when he said that Mr. Pak had been screened upon arrival, when there was nothing to
18 screen him from, rather than when the conflict arose. Postman Decl. ¶ 20. Imprecise statements

19 occasionally happen, and they are no basis to assert bad faith—particularly when they are promptly
20 corrected, as Mr. Postman did the next day in an email to Facebook’s attorneys. Mot. Ex. A, D.E.
21 93-3 at 1; cf. 3/18/21 Tr. 7–9 (Ms. Mehta erroneously stating that multiple KL lawyers had worked
22 for Facebook before clarifying that it was just one). Mr. Postman’s verbal slip-up is understandable
23 given that Facebook did not raise this issue in its pre-motion filings, which meant Mr. Postman had
24 not reviewed the course of events in preparing for the hearing. Most importantly, there was no
25 tactical advantage to be gained—and no reason to think that the hearing would have gone any
26 differently—if Mr. Postman had stated that Mr. Pak was screened “before KL became adverse to
27 Facebook in this matter.”
28
                                                   19
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 24 of 30




 1          As for the “months and years” comment, that was 100% accurate. The snippet quoted by
 2 Facebook is part of a statement by Mr. Postman describing the respective work done by KL and
 3 Quinn Emanuel.        Mr. Postman noted that “Keller Lenkner worked to develop this case
 4 independently from Quinn Emanuel.” 3/18/21 Hrg. Tr. 47:19–21. He then explained that KL

 5 “worked with [Quinn Emanuel] very successfully on other matters and reached out and lo and
 6 behold they were looking into the same thing and we”—i.e., KL and Quinn Emanuel—“melded our
 7 theories.” Id. 47:23–25 (emphasis added). “The point we’re trying to make,” Mr. Postman said, “is
 8 that we’ve spent months and years thinking [about] . . . the real nitty gritty” of a potential case. Id.
 9 48:4–7 (emphases added). The context makes clear what “we’ve spent months and years” means.
10 So do the conventions of ordinary English: If KL and QE had both spent years on the matter, there
11 would have been no need to refer to months at all.
12          C.    The Notice Was Prompt.
13          Facebook’s final argument is that disqualification is required because KL “did not
14 ‘promptly’ give” written notice of the screen. Mot. at 19. Once again, that is not what Facebook
15 previously told this Court. During the hearing on March 18, Facebook knew of the potential conflict
16 and knew that it had not yet received notice of any screen. See id. 9:11–12 (“[M]y understanding is

17 that Facebook has not yet received that certification [of a screen].”). Nevertheless, Facebook did
18 not suggest that any future notice would be untimely. Again, quite the opposite: Facebook’s counsel

19 said, “I would hope that we would be receiving [the notice] promptly and that all appropriate steps
20 would be taken.” Id. 9:11–13 (emphasis added). KL sent that notice the very next day. See Mot.
21 Ex. A, D.E. 93-3. By Facebook’s own account, this notice was “prompt” under the rules.
22          Facebook’s original position was correct. The purpose of the “prompt” notice provision—
23 which imposes no concrete timing requirement—is “to enable the former client to ascertain
24 compliance.” Rule 1.10(a)(2)(iii). KL has given Facebook ample opportunity to do so, providing
25 “a description of the screening procedures employed,” and responding “promptly to [Facebook’s]
26
27
28
                                                   20
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 25 of 30




 1 written inquires.” Id. Facebook does not even argue that it would have done anything different if it
 2 had been notified earlier. Hence the notice served the purposes of the Rule.3
 3 II.       Even Assuming A Conflict, No Disqualification Would Be Warranted.
 4           Whether KL has an imputed conflict under the California Rules is just the first step of the

 5 disqualification analysis. To prevail on this motion, Facebook must show a Rule violation (which
 6 they have not) and demonstrate that disqualification here is “absolutely necessary,” which means
 7 showing that KL’s continued representation would “taint” the trial. Kane, 2013 WL 3991107, at
 8 *14. Facebook barely even tries to make this second, required showing. Although it acknowledges
 9 that this Court must consider whether “disqualification is the appropriate remedy,” Mot. at 20,
10 Facebook does not dispute that KL has an effective screen in place and that KL attorneys working
11 on this case never received Facebook’s confidential information. Indeed, in Facebook’s view,
12 “[w]hether or not Mr. Pak actually or advertently shared information with his colleagues who were
13 investigating Facebook is immaterial.” Mot. at 22. That is wrong. If Mr. Pak did not share
14 information—and if the current screen is effective—there is no reason why disqualification is
15 “absolutely necessary” to avoid a negative effect on “the outcome of the proceedings before the
16 court.” Kane, 2013 WL. 3991107, at *14. Facebook’s failure to show the sort of material prejudice

17 necessary for disqualification provides an entirely independent reason to deny Facebook’s motion.
18           A.    Some Adverse Impact On The Proceedings Is Required To Warrant

19                 Disqualification In Every Conflicts Case.
20           “The purpose of a disqualification order is prophylactic, not punitive.” Kirk, 108 Cal. Rptr.
21 3d at 650. Accordingly, disqualification is not imposed to regulate “the ethics of those that practice
22 before [the Court] unless the behavior taints the trial.” Kane, 2013 WL 3991107, at *14. Instead,
23 in all cases involving an alleged conflict, disqualification is not appropriate unless the Court
24
25
         3
         Even under pre-2018 California law, notice was “not an element required in all cases in order
26 for an ethical wall to rebut the presumption of imputed knowledge and prevent disqualification of
   the law firm.” Kirk, 108 Cal. Rptr. 3d at 648 n.36; see also id. at 648-49 (“Each of these elements
27 need not necessarily be present for an ethical wall to be sufficient.”). If lack of any notice does not
28 require disqualification, it follows more forcefully that the precise timing of the notice need not do
   so.
                                                  21
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 26 of 30




 1 determines that the conflict “will affect the outcome of the proceedings before the court.” Kirk, 183
 2 Cal. Rptr. at 650; see also Oaks Mgmt. Corp. v. Superior Ct., 51 Cal. Rptr. 3d 561, 571 (Cal. Ct.
 3 App. 2006) (“Disqualification is inappropriate . . . simply to punish a dereliction that will likely
 4 have no substantial continuing effect on future judicial proceedings.”). In evaluating a motion to

 5 disqualify, the court must recognize the realities of “today’s legal world where lawyers change
 6 associations more freely than in the past” and the adverse effects on lateral mobility—especially for
 7 “mid-career lawyers”—that disqualification orders can cause. Los Angeles, 223 F.3d at 996.
 8          All of those considerations counsel against disqualification. There is not a shred of evidence
 9 suggesting that Mr. Pak has divulged or ever will divulge any confidential information to anyone at
10 KL. See Pak Decl. ¶ 22; Postman Decl. ¶ 18; Keller Decl. ¶ 2; Whiting Decl. ¶ 2; Zweig Decl. ¶ 2;
11 Ethridge Decl. ¶ 2; Heinz Decl. ¶ 2; Watson Decl. ¶ 2; Dravillas Decl. ¶ 2; Longtin Decl. ¶ 2; Hanna
12 Decl. ¶ 2. And Facebook does not dispute that KL currently has an effective screen in place. Hence
13 KL’s representation will not “taint [this] trial,” McElroy, 2015 WL 2251057, at *3, or “affect the
14 outcome of the proceedings,” Kirk, 183 Cal. Rptr. at 650. That is the end of the matter.
15          The best Facebook can muster is that it will need to “second guess whether [its]
16 communications were kept confidential.”          Mot. at 23.    But as this Court has recognized,

17 “hypothetical disclosures” are not a reason to order disqualification. Kane, 2013 WL 3991107, at
18 *14–15 (declining to order disqualification because “the Court has not found that confidential

19 information was in fact disclosed”). What is instead required is a showing that “counsel’s continued
20 representation would threaten to taint all further proceedings.” Id. at *7. And Facebook provides
21 no reason to think that KL’s continued presence, with a rigorous screen in place and without having
22 obtained any confidential information, will taint this case in any way. As a result, disqualification
23 would be entirely “punitive” rather than “prophylactic”—not a basis for disqualification. Id. at *15.
24          Requiring punitive disqualification in cases like this—where there is no risk of prejudice to
25 the moving party—would have unfortunate systemic consequences as well. Law firms will think
26 twice before hiring junior associates like Mr. Pak, worried that opposing counsel might one day try
27 to cast document reviews and marginal participation in team calls as a basis for disqualification,
28 notwithstanding any screen. Those worries will translate into fewer lateral-employment
                                                   22
                     PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                        Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 27 of 30




 1 opportunities for younger lawyers. The problem will be particularly acute for young lawyers who
 2 ultimately wish to work on behalf of injured plaintiffs rather than corporate defendants. Such
 3 lawyers often begin their careers at firms that litigate primarily on behalf of large companies, and a
 4 rule requiring disqualification here would make it difficult for these lawyers to ever move to a

 5 plaintiff-side firm. In the absence of risk of actual harm, there is no reason for the Court to convert
 6 junior associates into “Typhoid Marys” in this way. Los Angeles, 223 F.3d at 996.
 7           B.    A Screen Can Be Used In These Circumstances To Prevent Adverse Impact.
 8           California cases dealing with disqualification in the specific context of imputed conflicts
 9 confirm this result. Those cases lay out a two-tiered presumption framework with the ultimate goal
10 of determining whether the conflict will taint the trial (such that disqualification is necessary despite
11 the consequences) or not (such that disqualification is unnecessary). When a lawyer switches side
12 in the same case, there is an irrebuttable presumption that the lawyer has shared the confidential
13 information with lawyers at the new firm who are working on the case—and thus an irrebuttable
14 presumption that the trial will be tainted. Kirk, 108 Cal. Rptr. 3d at 649.4 But that is not the situation
15 here. The Klein case did not exist while Mr. Pak was at Kellogg Hansen, and even Facebook argues
16 only that he worked on a “substantially related” case, not the same case. Mot. at 14.

17           That distinction is an important one. Where a firm “employs an attorney who previously
18 represented a party opposing the firm in the case in a ‘substantially related’ but different case,”

19 courts allow a screen to prevent disqualification on a “case-by-case” basis. Nat’l Grange, 2017 WL
20 2021731, at *2 (emphasis added). That is although there is a presumption that the lawyer shared
21 confidential information with his new colleagues—and thus a presumption of a tainted trial—that
22 presumption is rebuttable. Kirk, 108 Cal. Rptr. 3d at 643. Specifically, it can be rebutted by
23 evidence of an effective screen, i.e., if the firm “satisf[ies] the trial court that the [tainted attorney]
24
25
         4
         Although the pre-amendment case law says nothing about the definition of “substantial
26 participation”—a concept that did not exist in the prior rules or case law—the Rules specifically
   invite courts to consider Kirk when evaluating the “standards for disqualification.” Rule 1.10 Cmt.
27 6. Hence it is appropriate for the Court to consider Kirk—and cases following it—when determining
28 whether disqualification is an appropriate remedy. See also Ex. Summ. at 2 (noting that the rules
   put in place “an approach to screening that was sanctioned in Kirk”).
                                                   23
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
       Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 28 of 30




 1 has not had and will not have any involvement with the litigation, or any communication with
 2 attorneys or employees concerning the litigation, that would support a reasonable inference that the
 3 information has been used or disclosed.” Id.; see Los Angeles, 223 F.3d at 996 (“An ethical wall,
 4 when implemented in a timely and effective way, can rebut the presumption that a lawyer has

 5 contaminated the entire firm.”).5
 6          That is why, in the cases that Facebook cites in support of its misleading contention that
 7 “[c]ourts have found disqualifying conflicts based on far less” involvement than Mr. Pak had, Mot.
 8 at 16, there was some concrete reason to think that the confidential information might have actually
 9 been shared with lawyers working on the new case. In some of those cases, it was because the
10 attorneys with the confidential information had themselves actually worked on the new case. Guifu
11 Li, 2011 WL 4635176, at *4 (noting that the attorney had “use[d] confidential information he gained
12 . . . to [his client’s] advantage in this litigation”); Talon Research, 2012 WL 601811, at *1 (noting
13 that three of the attorneys deemed to possess confidential information were actually “named as
14 counsel on [the relevant] complaint”); Bryant, 2012 WL 12884904, at *2 (noting that the lawyer
15 with confidential information was actually serving as “Plaintiff’s counsel”). In others, it was
16 because the firm had failed to employ an effective screen. Wausau, 2010 WL 11549716, at *6

17 (noting that the conflicted attorney himself “took at least two depositions and prepared and opposed
18 dispositive motions” in a related matter adverse to the former client); Advanced Messaging, 913 F.

19 Supp. 2d at 911 (noting that the law firm imposed a screen eight months after the conflict arose)
20 And in one, the conflicted attorney affirmatively stated that he had shared confidential information
21 with others at the firm. Farhang, 2009 WL 3459455, at *6. Here, by contrast, KL put in place an
22
23      5
           In support of its argument that a firm is automatically disqualified if one of its attorneys
24   previously participated in a different but “substantially related” case, Facebook relies primarily on
     Flatt v. Superior Ct., 885 P.2d 950, 954-55 (Cal. 1994). But as later California cases have
25   recognized, the relevant portion of that case is “dicta.” Kirk, 108 Cal. Rptr. 3d at 634; Nat’l Grange,
     2017 WL 2021731, at *2 (“Flatt’s extension of Henriksen’s holding, however, was dictum,
26   as Flatt did not decide whether a firm should be disqualified.”) And not only was Flatt reciting
     dicta, but dicta that “the California Supreme Court [later] called into question.” Nat’l Grange, 2017
27   WL 2021731, at *2 (discussing People ex rel. Dep’t of Corps. v. SpeeDee Oil Change Sys., Inc.,
28   980 P.2d 371 (Cal. 1999)). Facebook thus overreaches even in its misguided application of pre-
     amendment case law.
                                                      24
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
      Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 29 of 30




1 effective screen, Baldwin Decl. ¶ 22–23, and every lawyer involved in the new case has sworn under
2 penalty of perjury that no confidential information was passed along. See Pak Decl. ¶ 22; Postman
3 Decl. ¶ 18; Keller Decl. ¶ 2; Whiting Decl. ¶ 2; Zweig Decl. ¶ 2; Ethridge Decl. ¶ 2; Heinz Decl.
4 ¶ 2; Watson Decl. ¶ 2; Dravillas Decl. ¶ 2; Longtin Decl. ¶ 2; Hanna Decl. ¶ 2. Even assuming

5 arguendo the existence of a conflict, Facebook has simply offered no evidence to suggest that
6 confidential information was shared, or will ever be shared, with the KL attorneys working on this
7 case. Hence there is no reason to think that any purported conflict “will affect the outcome of the
8 proceedings before the court,” Kirk, 183 Cal. Rptr. at 650—and no legitimate basis for
9 disqualification.
10                                            CONCLUSION
11         The Court should deny Facebook’s Motion to Disqualify Keller Lenkner LLC.
12
13         Dated: May 21, 2021                         Respectfully submitted
14
                                                       /s/ Warren Postman
15   Ashley Keller (admitted pro hac vice)                Warren Postman (Bar No. 330869)
       ack@kellerlenkner.com                                wdp@kellerlenkner.com
16   Ben Whiting (admitted pro hac vice)                  Jason Ethridge (admitted pro hac vice)
       ben.whiting@kellerlenkner.com                        jason.ethridge@kellerlenkner.com
17   Jason A. Zweig (admitted pro hac vice)               KELLER LENKNER LLC
       jaz@kellerlenkner.com                              1300 I Street, N.W., Suite 400E
18   KELLER LENKNER LLC                                   Washington, DC 20005
     150 N. Riverside Plaza, Suite 4270                   (202) 918-1123
19   Chicago, IL 60606
     (312) 741-5220
20                                                       Interim Counsel for the Consumer Class
21
22
23
24
25
26
27
28
                                                25
                      PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                         Case No. 5:20-cv-08570-LHK
     Case 5:20-cv-08570-LHK Document 98 Filed 05/21/21 Page 30 of 30




1                                   CERTIFICATE OF SERVICE
2         I hereby certify that on this 21st day of May 2021, I electronically transmitted the
3 foregoing document to the Clerk’s Office using the CM/ECF System.
4
                                                    /s/ Warren Postman
5                                                       Warren Postman
6
7
8
9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                 26
                   PLAINTIFFS’ OPPOSITION TO FACEBOOK’S MOTION TO DISQUALIFY
                                      Case No. 5:20-cv-08570-LHK
